DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a notice of allowance in response to the RCE filed 03/10/2021 and applicant’s arguments dated 02/09/2021.
Status of Claims
Claims 1, 5-6, 8, 12-13, 15, and 19-24 are currently amended.
Claims 2-4, 7, 9-11, 14, and 16-18 were previously presented.
Claims 1-24 are pending.
Allowable Subject Matter
Claims 1-24 filed 03/10/2021 are allowed.

Reasons for Allowance
	Previous office actions detail prosecution and reasons for allowing the claims under both the subject matter eligibility and anticipation/obviousness of prior arts.
With respect to the 35 USC § 101 applicant’s arguments submitted 10/21/2020 on page 14 “Page 3 of the Office Action asserts that the limitations of the independent claims "fall within the Mental Process grouping because an ordinary skilled in the arts can collect compliance data from different domains such as health check, patching, operations (change management), system configuration, and security, analyze the data for compliance including inter-domain compliance, 
The examiner agrees.
The present claims do not fall within any of the abstract grouping under 35 USC § 101. The Examiner found the claims eligible under 35 USC § 101.
With respect to the 35 USC § 103 applicant’s arguments submitted 02/09/2021 on pages 2-3 found to be persuasive. None of the cited documents by the Examiner discloses or suggests the features in the present claims, “Claim 1 was amended in the October 21, 2020 communication of Applicant to recite a machine learning manager (MLM) to leverage a machine learning model to learn patterns of change to the compliance activities and, as the learned patterns evolve, to dynamically amend the orchestration of the compliance activities based on the evolving learned patterns. As noted above, the “orchestration” is the “sequence” of the compliance events. Thus, the MLM is configured in effect to dynamically amend the sequence of the compliance activities based on learned patterns” nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. The pending claims 16-28 are therefore distinguished from the prior arts.
In conclusion, the pending claims are allowable over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

1) Junfeng Xie, “A Survey of Machine Learning Techniques Applied to Software Defined Networking (SDN): Research Issues and Challenges”, IEEE COMMUNICATIONS SURVEYS & TUTORIALS, VOL. 21, NO. 1, FIRST QUARTER 2019.
The publication discloses In recent years, with the rapid development of current Internet and mobile communication technologies, the infrastructure, devices and resources in networking systems are becoming more complex and heterogeneous. In order to efficiently organize, manage, maintain and optimize networking systems, more intelligence needs to be deployed. However, due to the inherently distributed feature of traditional networks, machine learning techniques are hard to be applied and deployed to control and operate networks. Software defined networking (SDN) brings us new chances to provide intelligence inside the networks. The capabilities of SDN (e.g., logically centralized control, global view of the network, software-based traffic analysis, and dynamic updating of forwarding rules) make it easier to apply machine learning techniques. In this paper, we provide a comprehensive survey on the literature involving machine learning algorithms applied to SDN. First, the related works and background knowledge are introduced. Then, we present an overview of machine learning algorithms. In addition, we review how machine learning algorithms are applied in the realm of SDN, from the perspective of traffic classification, routing optimization, quality of service/quality of experience prediction, resource management and security.
2) AHMET C. BAKTIR, “SDN-Based Multi-Tier Computing and Communication Architecture for Pervasive Healthcare”, IEEE Access, Received September 10, 2018, accepted 
The publication discloses A large spectrum of healthcare applications, ranging from continuous blood sugar level monitoring to sleep apnea detection are nowadays facilitated by modern mobile gadgets. Wearable and ambient sensors generate enormous amounts of physiological data that demand high computation power for real-time processing and large storage area for recording the personal data. In order to conserve the energy on the battery-limited mainstream mobile devices of the end-users, the execution of the healthcare applications may be offered to a remote server. While cloud computing provides unlimited pool of resources for latency-tolerant services such as training a machine learning model, the personalization of healthcare services and the delay sensitivity of continuous health assessment necessitate a computation infrastructure in the vicinity of the end-users. As a remedy to address various demands of a wide range of pervasive healthcare applications, we propose a multi-tier computing and communication architecture composed of end-user devices, edge servers, and legacy cloud data-centers. The dynamic management of this architecture, policies to be applied within the network and the orchestration of the healthcare services are carried out by the concept of programmable networks, in the form of software-dened networking (SDN). .
3) GILL; Jasvir Singh et al. (US 20150281287 A1) discloses, providing complete solutions for role-based, rules-driven access enforcement, the techniques including active policy enforcement. Techniques address blended risk assessment and security across logical systems, IT applications, databases, physical systems, and operational technology systems in the context of threat and fraud detection, risk analysis and remediation, active policy enforcement and 
4) Allen; Corville O. et al. (US 20160196445 A1) discloses, Minimizing data security risks may be provided. A number and type of confidential data in a computing environment may be determined to generate a metric for the type of confidential data in the computing environment. The metric of the type of confidential data may be compared to a predetermined metric for the type. Responsive to determining the metric for the type of confidential data exceeding a predetermined metric for the type, an action may be performed to prevent more entries of the type of confidential data in the computing environment.
5) Oberle; Daniel (US 20180181483 A1) discloses, determination of whether a software program may raise a compliance issue, such as whether processes invoked by the software program may involve the sending of protected information. A compliance tool automatically determines a plurality of processes invoked by a program. A plurality of the invoked processes are compared with a process compliance library comprising at least one process. The comparing produces compliance results. The compliance results are output to a user.
6) Tabuchi; Narutoshi et al. (US 20190244129 A1) discloses, disclosure relate to data orchestration platform management in a network communication environment including a set of information sources. A set of raw data may be ingested using the set of information sources. A set of interpreted data that indicates a set of attributes of the network communication environment may be generated using a data interpretation dictionary configured to analyze the set of raw data. An artificial intelligence (AI) logic unit to perform processing with respect to the set of interpreted data may be determined using a data orchestration platform management 
7) Koch; Melissa et al. (US 20190050780 A1) discloses, A system for calibrating internal business processes individually or with respect to vendor processes with external vendors in relation to compliance requirements includes at least one processor and a memory communicatively coupled to the at least one processor. The processor is configured to transmit a request for organizational data based on at least one compliance requirement over a network to a remote computer device, where the at least one compliance requirement is stored in a database comprising the microprocessor and the memory that stores the requirements. The processor is also configured to receive a response set for the organization data that is dynamically generated based on answers to dependent questions over the network into the database, and select particular data from the organization to determine compliance of the dynamically generated response set with the at least one compliance requirement.
8) Christiansen; James et al. (US 20100114634 A1) discloses, A method for information technology and information asset risk assessment of a business relationship between a client and a third party. The method includes establishing a database. The database includes a plurality of IT information risk factors stored in the database are associated with certain risks the client may be exposed based on an action the client follows or based upon who the client uses as their third party provider. The database is configured to receive IT risk information. The IT risk information is associate with the plurality of IT information risk factors. The database is also configured to receive updated risk information for storage thereon. The method includes receiving risk information corresponding to the subset of relationship risk factors. The method continues with 
9) Gao; Xue Feng et al. (US 20180302335 A1) discloses, Embodiments of the present invention create a mixed orchestration mechanism which employs machine learning to optimize computing resource deployment between an IaaS cloud and a container cloud (i.e., between an IaaS cloud environment and a CaaS cloud environment).
10) Dawson; Michael A. et al. (US 20080033775 A1) discloses, An apparatus for managing risk within an organization includes four modules. An enterprise builder module enables a user to enter and store data regarding one or more reporting entities within the organization. A products and services catalog module enables a user to enter and store data regarding one or more products or services within the organization and to associate each of the one or more products or services with at least one of the one or more reporting entities defined in the enterprise builder module. A compliance obligation inventory module enables a user to enter and store data regarding one or more compliance obligations and to relate each of the one or more compliance obligations to at least one product or service of the one or more products or services defined in the products and services catalog module. A compliance risk assessment module enables a user to conduct a risk assessment for unique combinations of products or services, compliance obligations and reporting units; aggregate risk assessments over an entire reporting unit; and consolidate risk assessments over multiple reporting units. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/AAE/
Examiner, Art Unit 3623

/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623